Exhibit 16.1 [Letterhead of Stonefield Josephson, Inc.] October 7, 2010 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K of Hemacare Corporation dated October 1, 2010 to be filed with the Securities and Exchange Commission. We agree with the statements concerning our Firm in such Form 8-K; we are not in a position to agree to disagree with other statementsof Hemacare Corporation contained therein. /s/ Stonefield Josephson, Inc. Stonefield Josephson, Inc.
